Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 9/1/22 has been entered.

Response to Arguments/Amendments

Applicant's arguments have been carefully considered but they were not found persuasive. 
Specifically, Applicant argues that Chung teaches the problem of who can vote once inside a polling place an applies biometric data and time restrictions to what members of a group can do once inside a voting location. Thus, Chung does not teach requiring security applied to “a person trying to vote at voting machine” because Chung’s application is directed towards Internet transactions and not in-person voting.
However, the limitation does not offer any particular functional limitation specifying how the purpose of the attempted to vote is satisfied.  Furthermore, the claim does not place any specifics on the voting machines, e.g. that it must be in a particular device and/or particular location and, as a result, a person attempting voting using a device that offers capability to vote, as taught by Chung, meets the broadest reasonable interpretation of “the request from a person trying to vote at a voting machine”.
Note that Chung and the other cited prior art pertain towards the same concept of an access control.  Specifically, extending access control to any particular environment, including to voting access (a person trying to vote at a voting machine) would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to a skilled in the art given the predictable benefit of permitting access to only authorized users and in a particular environment.
(Note that including known biometric authentication as discussed with Trelin as modified into Chung‘s would have been obvious to one of ordinary skill in the art before the effective filling date given the predictable benefit of permitting access to only authorized users.)
Furthermore, Applicant argues that Dutu is concerned with who can enter a vehicle but non-biometric means of doing things once inside, which differs from applicant’s technology that is directed towards who can fly a plane once inside a cockpit of an airplane.  Thus, Dutu does is not pertinent towards the limitation “… trying to access the cockpit of an airplane to fly the airplane”.
First, the limitation “receiving the request from a person … trying to access the cockpit of an airplane to fly the airplane” does not require any inside access to a particular area.  It simply requires an access that may (or may not) result in a particular action. The limitation does not offer any particular functional limitation specifying how the purpose of the attempted access is satisfied and the attempt to open a door of a vehicle such as a plane taught by Dutu could be construed as “to access the cockpit of an airplane to fly the airplane” or even not given the patentable weight (the “intended use limitation”).  Thus, Dutu’s teaching of door access control of the plane meets the broadest reasonable interpretation of the argued claimed limitation
Secondly, Dutu attempts to address functionalities from within outside as well as inside of vehicle by offering the keyless system for operation and entry of a vehicle (see Background of the invention) the operation including (start the engine (col. 5 lines 35-37) that could be implemented by reading a fingerprint (col. 2 lines 30-35).
While Dutu also suggests that the vehicle could be an airplane (Abstract and col. 6 lines 13) clearly implementing Dutu’s access control to a door of the vehicle to the area of vehicle control services such as starting the engine button would have been obvious variant offering the predictable benefit of permitting access to only authorized users.  Furthermore, taking in consideration that Dutu’s access pertains to the doors of the secure area (e.g. area where a push a button can start ignition) in the vehicles such as airplanes, a skilled in the art of aviation as well as security would readily appreciate that while airplanes have limited number of doors, implementing access to any door, including a cockpit door access, would have been merely an obvious variant amounting to a design choice while offering the predictable benefit of access control.
Additionally, just to repeat the statement in para 5, note that the statement “receiving the request from a person … trying to access the cockpit of an airplane to fly the airplane” does not have any functional limitation and in the broadest reasonable interpretation, the attempt to open a door of a plane could be construed as “to access the cockpit of an airplane to fly the airplane”.  Thus, Dutu’s teaching of door access control of the plane meets the broadest reasonable interpretation of the argued claimed limitation.
Lastly, the examiner asserts that implementing access control to a person for any particular attempt/reason, e.g. a person trying to perform any particular functionality (e.g. vote) or trying to access any particular area (e.g. a cockpit), especially in light of Chung/Dutu teachings (pertaining to access control in voting and airplane environment) would have been merely an obvious variant amounting to a design choice while offering the predictable benefit of customized access control.

Claims 1 and 4-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

Claims 13-14 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin (USPUB 20190340859) in view of Janssen (USPUB 20030163510) and Fertell (USPUB 20020099825) or, in alternative Park (USPUB 20200106778), and further in view of Griffin (USPN 10193884) and Chung (USPUB 20030136835) or Zebley (USPUB 20190188508).
Trelin teaches a system and method to checking for access to a secured service, the method comprising: receiving a request to access a secured service (the person may attempt to exit the lot encountering a gate or other exit control mechanism, para 41); capturing biometric data from a requesting person (biometric exit system take pictures of the person’s face at the gate, para 41); determining the requesting person's identity by comparing the captured biometric data to a database of biometric data (a facial scan or a captured fingerprint) of known persons to distinguish the requesting person from other people (the system obtain a digital representation of the biometric for the person and identify the person using the digital representation of the biometric, para 35 and 60); based upon the determining identity the person authorized to access unlock service is equated to the person being a member of a group of members authorized the access the secured service); upon determining that the requesting person is a member of the group of members authorized to access the secured service based on the captured biometric data and on the matching person's determined identity 
The difference between Trelin’s reference is that the prior art does not determine whether the requesting person is a member of a group of members which would affect user’s permissions (grant or deny access), and does not teach that the determining is based on the profile information associated with the person.  However, Janssen suggests such solution (the user profile comprises a group membership list, detailing the groups of which the user is a member, users can inherit access rights accorded to particular groups, para 20, 26 and 47). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Janssen teaching into Trelin’s invention given the benefit of more efficient system management.
While Trelin and Janssen are concern with the access control to individuals, the references do not take in consideration the time of receipt of the request, in particular the request within the select duration affecting the granting or denying access. However, the concept of including the specified duration for authorizing access would have been old and well known in the art of access control as illustrated by Fertell (see Fig. 6 and the associated text) or Park (see para 30).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include access controlled by a selected duration given the benefit of more granular and customized access control.  
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include/substitute (with) known techniques of user authorization as taught by Trelin in view of Janssen into Fertell/Park’s invention given the predictable benefit of access control.
Note that in the above interpretation, the examiner asserted that the limitation of determining the requesting person's identity by comparing the captured biometric data to a database of biometric data of known persons to distinguish the requesting person from other would have been implicit given the fact that limiting the invention to a single user would defeat the purpose of Trelin’s invention and the set of biometric data of known person would meet the limitation of the database.  However, for the purpose of the expedited prosecution, the examiner offers Griffin that expressly suggests such solution (biometric authentication process including identification that is the process of comparing a submitted biometric sample against multiple enrolled reference templates to determine an individual identity.  Identification is a “one-to-many” comparison that entails the comparison of a match template generated from a newly captures sample with multiple templates in the database … Identification is most often used to determine whether or not a person has previously enrolled tin the system as used by law enforcement to identify unknown suspect, for example, 3/67-4/17) and having such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the benefit of scalability).
Lastly, a skilled in the artisan would appreciate that computing devices offer their functionalities with the use of processor executing instruction stored in memory, while having various components in a single or separate unit would have been merely an obvious variant amounting to a design choice while offering the benefit of customization.
Although in the broadest reasonable interpretation a mechanism enabling or disabling access could be equated to a lock, applying access control access to a person in any particular environment (to people trying to vote or attempting to fly an airplane, unlocking the door, etc.) would have been an obvious variant merely amounting to design choice not affecting the functionality of the invention: the user would have to be deemed authorized prior to access being granted.  
However, for the purpose of the expedited prosecution the examiner offers Chung’s discussing access control to voting machine (biometric digitized signature compared to previously acquired and if there is match the voter is deemed to be authenticated and voting is authorized, para 43) and Zebley discussing access control to an airplane cockpit (unlock the door to the cockpit only after determining that biometric input data matches biometric verification data for a pilot, para 33).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine Chen as modified and Zebley’s or Chung’s invention’s given the benefit of predictable benefit of permitting access to only authorized users.
Claim 15 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park, Griffin and Chung/Zebley, and further in view of Ionita (USPUB 20180046853).
Although one could argue that gathered biometric data obtained by the biometric detection component is compared clearly indicate the process of normalization, for the purpose of the expedited prosecution the examiner offers Ionita reference that expressly teaches component that normalizes facial recognition data to include a limited number of points scanned on a face that stay the same even when the person turns his or her head a different direction (see Fig. 2, 8-9 and 14-15 with the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ionita’s teaching into Trelin modified invention given the predictable benefit of user recognition.
Claims 16-17 and 20 are rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park, Griffin and Chung/Zebley, and further in view of Sands (USPUB 20040148526).
Although the examiner asserts that, in light of Trelin as modified, the limitations directed towards enrolment (so that a server can offer the claimed functionalities) would have been inherent, for the purpose of the expedited prosecution the examiner offers Sands’ reference expressly addressing these limitations (users are enrolled in the system by providing multiple biometric measurements which are stored and maintained in a database as part of the user biometric profile, Abstract, para 7, etc.).
Additionally, a skilled in the art would readily appreciate that Trelin’s as modified system would need updates otherwise the process of the restricting access, especially based on the group membership, would be useless (inefficient and non-scalable). The entity maintaining the database would meet the limitation of a company and the entries in the database equated to the entries of all known persons.  
Furthermore, Official Notice is taken that the limitations of claims 16-17 would have been old and well known to one of ordinary skill in the art before the effective filling date of the invention (e.g. in “white collar” offices employing MS Windows network environment including various groups, e.g. administrators, power users, guests, etc. and other specific/department related groups) offering the benefit of scalable access control.
Claim 18 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/ Park, Griffin and Chung/Zebley, and further in view of Hui (Hui et al., “Adaptive Weight Estimation In Multi-Biometric Verification Using Fazzy Logic Decision Fusion”, Conference Paper in Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on May 2007, DOI: 10.1109/ICASSP.2007.366726).
Trelin as modified teaches the biometric comparison component applying a match as discussed above.
Trelin as modified does not but, in related art, Hui et al. teaches the biometric comparison component applies a fuzzy match, to which a weighting is applied to determine a match (Note the entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Hui’s teaching into the Trelin as modified invention given the benefit of biometric verification.
Claim 19 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/ Park, Griffin and Chung/Zebley, and further in view of Lindeman (USPUB 20120129503).
Trelin as modified teaches determining the identity as discussed above. 
Trelin does not, but in related art, Lindeman suggest maintaining a profile for each known person that contains all of the information known about that person as well as information about security groups of which the person is a member (para 47).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Lindeman’s teaching into Trelin as modified invention given the benefit of customization.
Claim(s) 1, 5-6, 9-12 are rejected under 35 U.S.C. 103 unpatentable over Trelin (USPUB 20190340859) in view of Janssen (USPUB 20030163510) and Fertell (USPUB 20020099825) or, in alternative Park (USPUB 20200106778), and Griffin (USPN 10193884), and further in view of Chung (USPUB 20030136835) or Dutu (USPN 6727800).
Trelin teaches a system and method to checking for access to a secured service, the method comprising: receiving a request to access a secured service (the person may attempt to exit the lot encountering a gate or other exit control mechanism, para 41); capturing biometric data from a requesting person (biometric exit system take pictures of the person’s face at the gate, para 41); determining the requesting person's identity by comparing the captured biometric data to a database of biometric data (a facial scan or a captured fingerprint) of known persons to distinguish the requesting person from other people (the system obtain a digital representation of the biometric for the person and identify the person using the digital representation of the biometric, para 35 and 60); based upon the determining identity the person authorized to access unlock service is equated to the person being a member of a group of members authorized the access the secured service); upon determining that the requesting person is a member of the group of members authorized to access the secured service based on the captured biometric data and on the matching person's determined identity 
The difference between Trelin’s reference is that the prior art does not determine whether the requesting person is a member of a group of members which would affect user’s permissions (grant or deny access), and does not teach that the determining is based on the profile information associated with the person.  However, Janssen suggests such solution (the user profile comprises a group membership list, detailing the groups of which the user is a member, users can inherit access rights accorded to particular groups, para 20, 26 and 47). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Janssen teaching into Trelin’s invention given the benefit of more efficient system management.
While Trelin and Janssen are concern with the access control to individuals, the references does not take in consideration the time of receipt of the request, in particular the request within the select duration affecting the granting or denying access. However, the concept of including the specified duration for authorizing access would have been old and well known in the art of access control as illustrated by Fertell (see Fig. 6 and the associated text) or Park (see para 30).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include access controlled by a selected duration given the benefit of more granular and customized access control.  
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include/substitute (with) known techniques of user authorization as taught by Trelin in view of Janssen into Fertell/Park’s invention given the predictable benefit of access control.
Note that in the above interpretation, the examiner asserted that the limitation of determining the requesting person's identity by comparing the captured biometric data to a database of biometric data of known persons to distinguish the requesting person from other would have been implicit given the fact that limiting the invention to a single user would defeat the purpose of Trelin’s invention and the set of biometric data of known person would meet the limitation of the database.  However, for the purpose of the expedited prosecution, the examiner offers Griffin that expressly suggests such solution (biometric authentication process including identification that is the process of comparing a submitted biometric sample against multiple enrolled reference templates to determine an individual identity.  Identification is a “one-to-many” comparison that entails the comparison of a match template generated from a newly captures sample with multiple templates in the database … Identification is most often used to determine whether or not a person has previously enrolled tin the system as used by law enforcement to identify unknown suspect, for example, 3/67-4/17) and having such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention given the benefit of scalability).
Although in the broadest reasonable interpretation a mechanism enabling or disabling access could be equated to a lock, applying access control access to a person in any particular environment (to people trying to vote or attempting to fly an airplane, unlocking the door, etc.) would have been an obvious variant merely amounting to design choice not affecting the functionality of the invention: the user would have to be deemed authorized prior to accessing the server.  
However, for the purpose of the expedited prosecution the examiner offers Chung’s discussing access control to voting machine (biometric digitized signature compared to previously acquired and if there is match the voter is deemed to be authenticated and voting is authorized, para 43) and Dutu discussing access control to an airplane (a keyless system for operating and accessing a vehicle such as airplane.  Permitting entry into vehicle determine if the individual is an authorized user for the vehicle by obtaining information from an individual at the vehicle from a single fingerprint sensor and activating an ignition system and an injection system of the vehicle and permitting the authorized user to start an engine of the vehicle … Abstract, claim 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine Trelin as modified and Dutu’s or Chung’s invention’s given the benefit of predictable benefit of permitting access to only authorized users and in a particular environment.
Claim 4 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park, Griffin and Chung/Dutu, and further in view of Colvin’s (USPUB 20040107368) or Bostick’s (USPUB 20130239191) 
The examiner asserts that in the broadest reasonable interpretation users may only have suspicion but not exact knowledge that their access is being verified given the fact that upon providing their credentials (biometric or otherwise) they are offered access.  However, for the purpose of the expedited prosecution, the examiner offers Colvin’s and Bostick’s references that addresses more closely the intended meaning of claim 4 (Colvin’s para 120, Bostick’s para 13). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include operating transparently without users knowing that their access is being verified given the benefit of usability.
Claim 7 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park, Griffin and Chung/Dutu, and further in view of Lindeman (USPUB 20120129503).
Trelin as modified teaches determining the identity as discussed above, 
Trelin does not, but in related art, Lindeman suggest maintaining a profile for each known person that contains all of the information known about that person as well as information about security groups of which the person is a member (para 47).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Lindeman’s teaching into Trelin as modified invention given the benefit of customization.
Claim 8 is rejected under 35 U.S.C. 103(a) unpatentable over Trelin in view of Janssen, Fertell/Park, Griffin and Chung/Dutu, and further in view of Ting (USPUB 20020174344) or Ahmad (Ahmad et al. “Image-based Face Detection and Recognition: ‘State of the Art’,” International Journal of Computer Science Issues (IJCSI), vol. 9, no. 6, pp. 169, 2012).
Trelin as modified teaches determining the identity by comparing biometric data as discussed above.
Furthermore, Ting and Ahmad teach normalizing the biometric data (Ting’s para 42 and Ahmad’s entire text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Ting’s or Ahmad’s normalizing into Trelin as modified invention given the predictable benefit of data operation.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433